Citation Nr: 1757583	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-17 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to a rating in excess of 10 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to July 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2012 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   

The May 2012 rating decision, among other things, denied reopening of the Veteran's claim for service connection for PTSD due to lack of new and material evidence.

In July 2012, the Veteran filed his notice of disagreement (NOD), was issued a statement of the case (SOC) in March 2014, and in May 2014 perfected his appeal to the Board.

An October 2014 rating decision, among other things, continued the 10 percent rating for the Veteran's left ankle disability. 

In January 2015, the Veteran filed his NOD, was issued an SOC in February 2016, and in April 2016 perfected his appeal to the Board for his left ankle disability evaluation.

In February 2016 the Veteran was issued a supplemental statement of the case (SSOC) which indicated that the claim for service connection for PTSD had been reopened and was denied on the merits.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).
Subsequent to the issuance of the SSOC, VA medical treatment notes dated January 2017 through October 2017 were received for consideration, and private treatment records from the Hanger Clinic were submitted.  Additionally, the Veteran's PTSD was reevaluated in a November 2017 Disability Benefits Questionnaire.  The Veteran's substantive appeal in this case was filed in May 2014.  For cases in which the VA Form 9 was received on or after February 2, 2013, new evidence submitted to the Board by the appellant with or after the substantive appeal is subject to initial review by the Board unless the Veteran requests initial agency of original jurisdiction (AOJ) review.  See 38 U.S.C. § 7105 (e)(1) (providing that additional evidence submitted to the Board is subject to initial review by the Board).  The private records were submitted to the Board, however the VA treatment records and disability benefits questionnaire were received rather than submitted.  38 U.S.C. § 7105 (e) therefore does not apply to these records.

38 C.F.R. § 20.1304 (c) (2017) similarly applies to submitted evidence, and provides for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative."  The VA treatment records and disability benefits questionnaire, however, do not relate to the Veteran's lack of an in-service stressor, therefore the Board finds the evidence is not pertinent and the Veteran is not prejudiced by lack of AOJ review of such evidence.  Consequently, a remand for initial AOJ review of this evidence prior to a decision on the claim for service connection for PTSD is not required.

In February 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  


FINDINGS OF FACT

1.  A September 2007 rating decision denied service connection for PTSD based on a lack of evidence of a current diagnosis for PTSD, or evidence of an in-service stressor.  The Veteran did not timely file a notice of disagreement to the decision and new and material evidence was not received within the one year appeal period.

2.  Evidence added to the record since the September 2007 decision became final relates to an unestablished fact that is necessary to substantiate the claim of service connection for PTSD.

3.  The Veteran's reported in-service stressors have not been verified.

4. For the period on appeal, symptoms of the Veteran's left ankle disability more nearly approximated marked limitation of motion.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision that denied the Veteran's claim for entitlement to service connection for PTSD is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  As the evidence received subsequent to the September 2007 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for PTSD have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.102, 3.156 (2017).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).

4.  The criteria for a rating of 20 percent, but not higher, for left ankle disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code (DC) 5271 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The AOJ denied the Veteran's claim of entitlement to service connection for PTSD in September 2007 as the evidence of record was negative for any diagnosis or treatment for PTSD, and there was no confirmed stressor.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  The decision is therefore final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

At the time of the September 2007 rating decision, evidence relevant to the PTSD claim included: service treatment records from September 23, 1987 through July 17, 1990; VA treatment records from Shreveport, Louisiana from December 11, 2006 through April 23, 2007; the Veteran's military personnel records; and a September 2007 U.S. Army and Joint Services Records Research Center memorandum.

Evidence received since that prior final denial includes VA treatment records, a June 2014 psychiatric opinion regarding the Veteran's PTSD and its relation to service; a February 2016 VA examination for PTSD, and the Veteran's February 2017 Travel Board hearing testimony.
 
This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate this claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claim for PTSD.  See Shade, supra.  Specifically, the new evidence more clearly provides evidence of a diagnosis for PTSD as well as a nexus between his current disability and his claimed in-service stressor.  Thus, the evidence is new and material and the criteria for reopening the claim for service connection for PTSD have been met.

II.  Service Connection

Given that the RO reopened the claim for service connection for PTSD and adjudicated the claim on its merits, there is no prejudice in the Board addressing the claim on its merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that service connection has been granted for depression.  However, here are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304 (f).

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications received at the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit (Federal Circuit).  79 Fed. Reg. 45,093, 45,094-096  (Aug. 4, 2014).  The psychiatric claim was pending before the Board prior to that date.

Under 38 C.F.R. § 3.304 (f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile, military, or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran testified at his February 2017 Travel Board hearing that while he was in service, he witnessed a lot of incidents which have caused him to suffer from PTSD.  He stated that while in basic training, he witnessed the deaths of  fellow servicemen as a result of an accident on the hand grenade range.  He also stated that he suffered additional trauma while stationed in Germany when he witnessed men being killed when they dropped an ammunition box.  The Veteran contends that he felt fear and anxiety while in Germany, not knowing what was going to happen next and as a result turned to drugs and alcohol to suppress those feelings.

The Veteran's service treatment records are silent for any diagnosis for a psychiatric disorder.  His reports of medical history and examination reports note no psychiatric disabilities.  January 2007 treatment records show that the Veteran was negative for PTSD following a screening. 

In February 2012 , the Veteran was diagnosed with PTSD and depression during a VA treatment facility mental health screening.

A March 2014 Joint Services Records Research Center (JSRRC) memorandum noted that the JSRRC was unable to corroborate the Veteran's accounts of claimed stressors as the Veteran failed to provide the minimum information necessary to conduct meaningful research.

In June 2014 the Veteran's representative submitted a private physician's medical opinion which diagnosed with Veteran with depression with features of PTSD.  The physician opined that the Veteran's condition was more likely than not related to military service, specifically due to his exposure to injuries to fellow soldiers on the hand grenade range.

In June 2015, the Veteran submitted an Associated Press article dated June 29, 1987 which corroborated his story regarding an explosion in West Germany which killed three American soldiers and wounded at least 12 after an M-180 cratering charge exploded.  The article specified that the soldiers belonged to the 58th Combat Engineer group which was part of the 11th Armored Cavalry Regiment.  However, a review of the Veteran's military personnel records and his DD-214 shows that the article predates the Veteran's years of service, thus the Board finds this evidence of an in-service stressor lacks any probative value.

The Veteran also submitted an article which described the numerous casualties at the Berlin Wall between August 1961 and November 1989.  However, while the article provides general evidence of the violence and instability during this time period, there is nothing in the article which corroborates the Veteran's assertions with regard to the specific in-service stressors.

In February 2016, the Veteran was afforded a VA examination wherein the examiner noted that the Veteran had a diagnosis for PTSD, tobacco use disorder, and depressive disorder.  The examiner opined that the Veteran's PTSD/depression was at least as likely as not (50 percent or greater probability) incurred in or caused by the depression and alcohol use disorder during service.  The examiner referenced the National Institute of Health and the National Institute on Drug Abuse in opining that substance abuse and PTSD are comorbid disorders, and that PTSD is strongly associated with substance abuse and dependence, as are other problems, experienced by returning military personnel, with symptoms including sleep disturbances, traumatic brain injury, and violence in relationships. 

In February 2016, the RO granted the Veteran service connection for unspecified depressive disorder, evaluated as 30 percent disabling with an effective date of March 16, 2012.  As noted above, a November 2017 private psychiatric evaluation similarly found that the Veteran had PTSD related to his in-service stressors, but was not related to fear of hostile, military, or terrorist activity, and was not related to personal assault.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for PTSD.  The Board notes that in order for the Veteran's claim of service connection for PTSD to be granted, the record would have to contain credible evidence corroborating his claimed stressor.  The Veteran has maintained that he witnessed the deaths of fellow servicemen during basic training, and suffered stress and anxiety while serving in West Germany.  However, as previously mentioned,  service connection for PTSD requires credible supporting evidence that a claimed in-service stressor actually occurred.  Here, the JSRRC has been unable to corroborate the Veteran's claimed stressors despite attempts to obtain information from the Veteran necessary to do so, and the Veteran's submitted Associate Press article attesting to events described by the Veteran where servicemen were killed predate the Veteran's years of service.  While the VA and private examiners have opined that the Veteran suffers from PTSD due to his in-service stressors, as noted above service connection for PTSD requires that there must be credible supporting evidence that the claimed in-service stressor occurred, unless the PTSD is due to fear of hostile military or terrorist activity or personal assault.  As the above evidence reflects that an in-service stressor has not been verified and neither the hostile military or terrorist activity nor personal assault rules apply, entitlement to service connection for PTSD is not warranted.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for PTSD.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

II. Increased rating

The Veteran contends that his service connected left ankle disability has worsened.  He has stated that it swells up while he is sleeping and that he uses a cane to help him get out of bed, but sometimes he stays in bed due to the pain.  He testified that sometimes his ankle "gives out" and flares up approximately four to five times a week.  He stated that the ankle disability causes him to miss work two days a week and that he no longer can play sports and has to take breaks when cutting his grass.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, i.e., staged ratings, are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The Veteran's left ankle disability is currently rated under Diagnostic Code (DC) 5271 based on limitation of motion of the ankle.  Under DC 5271, ankle disability with moderate limitation of motion warrants a ten percent rating.  A 20 percent rating is assigned for marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.

Standard range of ankle dorsiflexion is from zero to 20 degrees, and plantar flexion from zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate II. 

While the terms "slight," "moderate," and "marked" are not defined in the Rating Schedule, guidance can be found in VA's Adjudication Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VA Adjudication Manual, M21-1, III.iv.4.A.4.o.  

Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

The Veteran was afforded a VA examination in October 2014 wherein the examiner found that the Veteran did not report that flare-ups impacted the function of his ankle, and did not report any functional loss or impairment of the ankle.  The examination report noted that the Veteran's left ankle's range of motion was outside of the normal range with dorsiflexion to 15 degrees, and flexion to 45 degrees.  There was no evidence of pain on weight bearing, no additional loss of function or range of motion after repetitive use testing, and examiner noted that the  examination neither supports nor contradicts the Veteran's statements describing functional loss with repetitive use over time.  The Veteran reported that his left ankle disability caused interference with standing, but the examination report showed no reduction in muscle strength, no ankylosis, and no instability.  The Veteran did not use any assistive devices, and  there was no evidence of degenerative or traumatic arthritis documented from imaging studies, although a small osteophyte off the superior aspect of the lateral talus was noted which the examiner opined was associated with the left ankle injury suffered in service.

The examiner concluded that during a flare up, the Veteran could have limitations in range of motion, endurance, joint function, and the amount of pain in functional capacity, but examiner is unable to estimate those additional limitations without resorting to mere speculation.  The examination report noted no evidence of fatigue, weakness, lack of endurance, or lack of coordination. 

In June 2015, the Veteran was afforded another VA examination.  The examiner noted that the Veteran reported for the examination without the use of any assistive device or brace.  The Veteran reported pain over the lateral and medial malleolus with swelling.  He stated that he suffered from pain on a daily basis with the lowest pain rated at 8 out of 10, which increased to 10 out of 10 when walking, running, or climbing stairs.  The Veteran reported wearing an ankle and knee brace, and reported left ankle flare ups.  The examiner found the Veteran's left ankle range of motion to be outside of normal range with dorsiflexion to 10 degrees, and flexion to 40 degrees.  The examiner reported that the range of motion can affect walking and running at times, and noted pain during the examination that did not result in or cause functional loss.  Dorsiflexion and plantar flexion exhibited pain, but there was no evidence of pain on weight bearing.  The examiner did find evidence of localized tenderness or  pain on palpation of the joint or associated soft tissue over both the lateral/ medial malleolus and navicular area, but found no evidence of crepitus.  No additional range of motion or loss of function was noted after three repetitions, but the examiner was unable to say without speculation if pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  The examination was not conducted during flare up, but the examiner noted that the examination was neither medically consistent or inconsistent with Veteran's statements describing functional loss during flare-up.  The examiner was unable to say without speculation if pain, weakness, fatigability, or incoordination significantly limit functional ability with flare up.  The examination report showed a decreased range of motion with pain, no reduction in muscle strength, no muscle atrophy, and no ankylosis, instability or dislocation suspected.

The examiner opined that while the Veteran's left ankle disability displayed no additional limitation of motion after repetitive motion testing, no weakened movement, excess fatigability, or incoordination, he opined that when the Veteran returns to his usual activities, he could potentially have further limitation in range of motion, an increase in the amount of pain, and have further decrease in functional capacity during flare ups, or with repetitive motion or use over time.  The examiner stated that these parameters cannot be estimated as additional loss in degrees of motion without resorting to mere speculation as these metrics obviously cannot be obtained, measured or objectively quantified as the examiner does not have access to the Veteran for obtaining such metrics when the Veteran is outside of the clinical arena.

A recent United States Court of Appeals for Veterans Claims (Court) decision addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.

December 2015 treatment records show that the Veteran reported for treatment without the use of braces or any other assistive devices, but complained of left ankle and knee pain.  The records noted tenderness over the lateral malleolus, no edema, and found the ankle was neurovascularly intact distally with full range of motion. 

Having considered the medical and lay evidence of record in light of the pertinent legal authority, the Board finds that a preponderance of the evidence warrants the assignment of a disability rating of 20 percent for the Veteran's left ankle disability.  Given that there has been abnormal range of motion with plantar flexion to 40 degrees, and dorsiflexion to 10 degrees, and significant flare-ups, the evidence is at least evenly balanced as to whether the limitation of motion more nearly approximates marked than mild.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a 20 percent rating for the Veteran's left ankle disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In Johnston, supra, the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  Johnston, 10 Vet. App. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  Thus, as the Veteran is now in receipt of the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis of other symptoms unrelated to limitation of motion, 38 C.F.R. § 4.40 and 4.45 are not for application.  For similar reasons, to the extent the examinations did not comply with Correia or Sharp, such non-compliance is harmless error because a higher rating is not available based on limitation of motion. 

Additionally, the Board has considered other potentially applicable rating criteria in connection with the claim for a higher rating for the Veteran's left ankle disability, but finds that no higher rating is assignable.  As evidence of record demonstrates that the Veteran does not have malunion of the tibia and fibula with marked left ankle disability, nonunion of the tibia and fibula, or ankylosis, evaluation of the disability under Diagnostic Codes 5262 or 5270 is not warranted.  See 38 C.F.R. § 4.71 (a).

For the foregoing reasons, the Board finds that a rating of 20 percent, but no higher,  for the Veteran's left ankle disability is warranted.  As the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Veteran's symptoms of pain and limitation of motion are contemplated by the schedular rating criteria because pain is contemplated in the rating criteria for all musculoskeletal disabilities and therefore it does not need to be identified in each individual code to indicate its inclusion.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45 (2016).  Consequently, neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration and the Board need not discuss this issue further.  Similarly, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

The application to reopen a previously denied claim of entitlement to service connection for PTSD is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to an increased rating of 20 percent, but no higher, for left ankle disability is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
	Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


